Citation Nr: 0015728	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for bilateral pes planus, 
assigning a noncompensable rating thereto.  The veteran 
subsequently perfected an appeal of that decision.  

In a decision dated in April 1998, the Board of Veterans' 
Appeals (Board) denied entitlement to a compensable rating 
for the veteran's bilateral pes planus.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's April 1998 
decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court in response to 
a Joint Motion to Remand filed by the Secretary.  In June 
1999, pursuant to the Order and the instructions contained in 
the Joint Motion to Remand, the Board remanded this claim to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to a compensable rating 
for bilateral pes planus has been developed.

2.  The veteran's bilateral pes planus is manifested by some 
plantar tenderness on the right foot, no corns or callosity 
formation, a satisfactory gait, no inward bowing of the tendo 
Achillis on either foot, a right heel tendency to pronate 
about 15 degrees into valgus causing a slight prominence on 
the medial side of his mid foot, and about 15 degrees of heel 
valgus or pronation of the left heel, and x-rays evidence of 
a flattened longitudinal right arch with a small osteophyte 
on the dorsal aspect of the talonavicular joint and a small 
osteophyte of the dorsal aspect of the neck of the talus, and 
a small osteophyte on the dorsal aspect of the left 
talonavicular joint with flattening of the longitudinal arch.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, 4.40. Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the veteran's contentions regarding the increase 
in severity of his bilateral pes planus constitute a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the 
Department of Veterans Affairs (VA) has met its statutory 
obligation to assist him in the development of this claim. 
38 U.S.C.A. § 5107(a) (West 1991).

Service connection for bilateral pes planus was initially 
granted in a June 1995 RO decision, and a noncompensable 
rating assigned thereto, effective April 21, 1994, the date 
his claim was received.  The veteran noted his disagreement 
with the assignment of this rating and perfected an appeal of 
this decision.  According to a recent decision of the Court, 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his bilateral pes planus.  
However, he was not prejudiced by the RO's referring to his 
claim as an "increased rating" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in June 1995 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Additionally, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Finally, we note that governing VA regulations, set forth at 
38 C.F.R. § 4.40 (1999) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's bilateral pes planus by application of the 
criteria set forth in Diagnostic Code 5276.  Under this 
provision, a noncompensable rating is warranted for a mild 
impairment, with the symptoms relieved by a built-up shoe or 
arch support.  A 10 percent rating is assigned for a moderate 
impairment requiring weight-bearing lines over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent rating for 
bilateral pes planus is warranted for a severe impairment 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating for bilateral pes planus requires a 
pronounced impairment with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's June 1994 VA examination report notes that he 
had no redness, heat or swelling of his feet, no Achilles 
tendon spasm or displacement, no plantar tenderness, and no 
plantar callosity formation.  He was able to squat and rise 
and his gait and toe/heel walk were satisfactory.  An x-ray 
report of his feet taken the same day shows mild hallux 
valgus deformity of both feet with no fractures or 
dislocations.  The examiner noted that he had Grade II 
bilateral pes planus.  The veteran complained of pain and 
swelling in his feet upon prolonged weight bearing.

In the October 1999 examination, the veteran's feet were 
examined separately, but essentially the same findings were 
made for each foot.  The veteran reported pain on prolonged 
standing or walking.  Bilaterally, the examiner noted the 
presence of moderate (Grade II) pes planus, found no 
swelling, no weight bearing line on the great toes, no bowing 
displacement or spasm in the tendo Achillis, no corns or 
calluses, no deformity of the foot upon sitting, palpable 
dorsalis and pedal pulses, with no complaints of pain on 
manipulation.  The veteran was also able to do a one legged 
toe stance bilaterally, indicating intact posterior tibial 
tendons with normal posterior tibial function.

With regard to the differences between the feet, the examiner 
noted that the veteran's right heel tended to pronate about 
15 degrees into valgus, throwing the head of the talus 
medially causing a slight prominence on the medial side of 
his mid foot.  The veteran also had 15 degrees of valgus in 
the right hind foot.  Additionally, the examiner noted no 
"significant" tenderness over the plantar aspect of the 
right foot, indicated that there was tenderness, if not 
"significant" tenderness.  His left foot had about 15 
degrees of heel valgus or pronation of the heel, and 15 
degrees of inversion and eversion.  The veteran reported no 
tenderness on palpation of the plantar aspect of the left 
foot.  

X-rays of the feet taken as part of the examination showed a 
flattened right longitudinal arch with a small osteophyte on 
the dorsal aspect of the talonavicular joint and a small 
osteophyte of the dorsal aspect of the neck of the talus.  
The left foot also had a small osteophyte on the dorsal 
aspect of the talonavicular joint with flattening of the 
longitudinal arch.

In his comments about the veteran's pes planus, the examiner 
noted that he believed that the veteran's pes planus was of a 
congenital and not developmental nature, and that congenital 
pes planus is usually asymptomatic and does not cause 
significant or disabling pain.

Reviewing the medical evidence of record, particularly the 
October 1999 examination findings, the Board finds that the 
symptoms of the veteran's bilateral pes planus more nearly 
approximate a 10 percent rating than a noncompensable 
evaluation.  38 C.F.R. § 4.7 (1999).  While the veteran does 
not have a weight bearing line or bowing of the tendo 
achillis, the examiner did note that the veteran had 
tenderness to palpation on his right foot.  Additionally, 
both feet showed a tendency toward pronation and had 
osteophyte formation on x-ray.  Moreover, the examiner, 
despite his opinion that the veteran's pes planus was 
congenital, noted that it was "moderate" pes planus 
bilaterally.  His belief that it was a congenital pes planus 
is not entirely relevant to an evaluation of its severity as 
he does not state that the veteran's pes planus is 
asymptomatic without disabling pain, merely that that is 
"usual" for congenital pes planus to be asymptomatic.  
Consequently, the Board finds that the veteran's noted 
deformities and the symptoms of his pes planus more nearly 
approximate a moderate impairment, and a 10 percent rating is 
warranted therefor.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 10 percent evaluation for bilateral pes 
planus is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

